DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-15 are pending and examined in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.  Claims 8-14 disclose a “system comprising a server arrangement”, which can be interpreted as software arrangement (i.e. a server residing on a virtual machine). Only if at least one of the claimed elements of the system is a physical device can the system as claimed constitute part of a device or combination of devices to be a machine within the meaning of 101. As the elements can be construed as software only, the claims fail to fall within a statutory category of invention (See MPEP 2106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US PGPUB 2013/0198722) hereinafter Adams.

Per claim 1, Adams discloses “a method comprising: executing, for a first instance, a plurality of statements pertaining to a given use case on a target database, collecting first performance metrics pertaining to the first instance of execution of the given use case” (Fig. 2; paragraphs [0025][0005]; in a test environment (first instance), executing a transaction 120 (use case) to access a RDBMS (target database); a transaction comprise a plurality of functions (statements); first test metrics are collected and stored in a transaction database); “executing, for a second instance, the plurality of statements on the target database; collecting second performance metrics pertaining to the second instance of execution of the given use case; comparing the first performance metrics and the second performance metrics to determine at least one difference therebetween; executing at least one alarm action when the at least one difference is greater than a predefined threshold” (Fig. 2; paragraph [0025][0028]-[0030]; subsequently, in a production environment (second instance), executing the transaction 120, collect second test metrics; compare the first test metrics and the second test metrics, determine deviation (difference) between the two metrics; if the deviation is more than a configurable threshold value, a notification is sent).
Adams does not explicitly state that “the plurality of statements being a part of the software application”. However, Adams discloses (paragraph [0005]; a transaction comprises of a plurality of functions/statements, which are program code). Thus, it would have been obvious (official notice) that the transaction to be tested comprises of a plurality of functions/statements that are a part of a software application to be tested (the software application can comprise a plurality of transactions).

	Per claim 2, Adams discloses a transaction with a plurality of functions/statement for accessing a database (paragraphs [0025][0005]), but does not explicitly teach “wherein a given statement is one of: a Structured Query Language (SQL) statement, a Not only SQL (NoSQL) statement”. However, SQL statement is well known program code for accessing a database. (Official notice) It would have been obvious to utilize the well known SQL statement to access a database.

Per claim 3, Adams further suggests “wherein the at least one alarm action comprises sending at least one of: a ticket, an email, a visual user-interface alarm, a push notification, a notification using a business communication platform” (paragraph [0030]; sending a message notification).

Per claim 4, Adams further suggests “wherein the first performance metrics and the second performance metrics comprise at least one of: a number of statements in the plurality of statements, a number of read rows in the target database, a central processing unit (CPU) usage, a memory usage, a missing index, a number of disk reads, database system level properties, a number of deadlocks, a number of lock wait timeouts, a duration of a given lock wait timeout, a number of commits, a number of rollbacks, a number of failed statements, response time, a number of sorts, sort time, a number of warnings” (paragraph [0019]; average amount of time spent per each of the transactions).

Per claim 5, Adams further suggests “analyzing the first performance metrics and/or the second performance metrics to identify a problem in at least one of the plurality of statements and/or at least one database element of the target database; determining at least one corrective action to be executed, based on the identified problem; and executing the at least one corrective action to modify the at least one of the plurality of statements and/or the at least one database element of the target database” (paragraph [0024]; after comparison between the first test metrics and the second test metrics, the comparison can identify a transaction that loops endlessly without terminating, as a candidate for cancellation; if a second test metric collected on a transaction deviates from a corresponding first test metric by a configurable threshold level, then the transaction is identified as a candidate for cancellation; an admin can execute a script (corrective action) to cancel the transaction (a plurality of statements)).

Per claim 6, Adams further suggests “analyzing the first performance metrics and/or the second performance metrics to identify a problem in at least one of the plurality of statements and/or at least one database element of the target database; determining, based on the identified problem, at least one advisory action to be recommended for modifying the at least one of the plurality of statements and/or the at least one database element of the target database; and recommending the at least one advisory action to a concerned personnel” (paragraph [0024]; after comparison between the first test metrics and the second test metrics, the comparison can identify a transaction that loops endlessly without terminating, as a candidate for cancellation; if a second test metric collected on a transaction deviates from a corresponding first test metric by a configurable threshold level, then the transaction is identified as a candidate for cancellation; a message is sent to an admin to recommend cancelling the transaction (a plurality of statements)).

Claims 8-13 are rejected under similar rationales as claims 1-6.
Claim 15 is rejected under similar rationales as claim 1.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, in view of Tsoukalas et al. (US patent 10678678) hereinafter Tsoukalas.

Per claim 7, Adams further discloses “wherein the at least one use case comprises a plurality of use cases, and wherein the method further comprises: enabling, via an interactive user interface, a user to add a set of configuration rules for generating an alert and/or for breaking a build of the software application; and employing the set of configuration rules for testing a performance of the software application (paragraphs [0025][0030]; executing one or more transactions (use cases); if second test metrics deviate from the first test metrics by a configurable threshold level (rule for generating an alert based on a user entered value), transaction process monitoring program can send a message notification to middleware container (employing the set configuration rules during testing)). Adams does not explicitly teach the user configurable threshold level for sending an alert includes “a given percentage of failed use cases out of the plurality of use cases being greater than a predefined threshold percentage, a failure of at least one critical use case from amongst the plurality of use cases”. However, Tsoukalas suggests the above (column 10, line 30-42; the performance metrics collected for the tests may indicate the number of transactions processed and the pass/fail ratio; a heuristic may fail the build if the error rate exceeds a predetermined threshold (e.g., 0.1% error rate) (a given percentage of failed use cases (transactions) out of the plurality of use cases being greater than a predefined threshold percentage)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adams and Tsoukalas to allow a user to configure the threshold level (the maximum error rate, which is number of failed transactions divided by total number of transactions) for sending an alert; this would give the user flexibility to set an allowable error level in transaction testing.

Claim 14 is rejected under similar rationales as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Richards et al. (US PGPUB 2006/0230306) disclose a method for facilitating monitoring and responding to error events. An apparatus includes a set of counters associated with a processing system resource, each counter associated with an error event and having attributes defining a count value, counter thresholds directly related to time, and empirical status information for the error event related to time. A user may adjust counter thresholds indirectly to set an error tolerance. An update module may update counters within the set based on an error event for the processing system resource. The management module persists and maintains a life cycle for counters based on counter attributes. Each counter may be of two types either a fixed counter that counts error events from a start time for a defined duration or a sliding counter that counts error events up to a predefined number of error events within a window of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193